Case 3:20-cv-00045-JPJ-PMS Document 98 Filed 09/21/20 Page 1 of 3 Pageid#: 3771




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

  WILD VIRGINIA,                                      )
  VIRGINIA WILDERNESS COMMITTEE,                      )
  UPSTATE FOREVER,                                    )
  SOUTH CAROLINA WILDLIFE FEDERATION,                 )
  NORTH CAROLINA WILDLIFE FEDERATION,                 )
  NATIONAL TRUST FOR HISTORIC                         )
    PRESERVATION,                                     )
  MOUNTAINTRUE,                                       )
  HAW RIVER ASSEMBLY,                                 )
  HIGHLANDERS FOR RESPONSIBLE                         )
    DEVELOPMENT,                                      )
  DEFENDERS OF WILDLIFE,                              )
  COWPASTURE RIVER PRESERVATION                       )
    ASSOCIATION,                                      )
  CONGAREE RIVERKEEPER,                               )
  THE CLINCH COALITION,                               )
  CLEAN AIR CAROLINA,                                 )
  CAPE FEAR RIVER WATCH,                              )
  ALLIANCE FOR THE SHENANDOAH                         )
    VALLEY, and                                       )
  ALABAMA RIVERS ALLIANCE,                            )
                                                      )
                         Plaintiffs,                  )
                                                      )
  v.                                                  )       Case No.
                                                      )     3:20CV00045
                                                      )
  COUNCIL ON ENVIRONMENTAL QUALITY,                   )
  and                                                 )
  MARY NEUMAYER IN HER OFFICIAL                       )
    CAPACITY AS CHAIR OF THE                          )
    COUNCIL ON ENVIRONMENTAL                          )
    QUALITY,                                          )
                                                      )
                         Defendants,                  )
  and                                                 )
Case 3:20-cv-00045-JPJ-PMS Document 98 Filed 09/21/20 Page 2 of 3 Pageid#: 3772




  AMERICAN FARM BUREAU FEDERATION,                            )
  AMERICAN FOREST RESOURCE COUNCIL,                           )
  AMERICAN FUEL & PETROCHEMICAL                               )
    MANUFACTURERS,                                            )
  AMERICAN PETROLEUM INSTITUTE,                               )
  AMERICAN ROAD & TRANSPORTATION                              )
    BUILDERS ASSOCIATION,                                     )
  CHAMBER OF COMMERCE OF THE UNITED                           )
    STATES OF AMERICA,                                        )
  FEDERAL FOREST RESOURCE COALITION,                          )
  INTERSTATE NATURAL GAS ASSOCIATION                          )
    OF AMERICA, and                                           )
  NATIONAL CATTLEMEN’S BEEF                                   )
    ASSOCIATION,                                              )
                                                              )
                             Defendants-Intervenors.          )


                                        ORDER

       The plaintiffs have filed a Motion for Status Conference. The plaintiffs’ stated

 purpose for a status conference is to “obtain guidance from the Court on the

 discovery issues raised in the Court’s recent order, as well as any anticipated timeline

 for a ruling on the Motions to Dismiss, as they relate to a potential interlocutory

 appeal of the Preliminary Injunction, and/or expedited briefing on Summary

 Judgment.” Mot. 3, ECF No. 96. The defendants and defendants-intervenors oppose

 a status conference, oppose any discovery, and propose a briefing schedule for

 resolution of cross motions for summary judgment.

       While I suggested in my opinion denying a preliminary injunction that

 evidence might be required to flesh out the parties’ arguments, I did not mention


                                           -2-
Case 3:20-cv-00045-JPJ-PMS Document 98 Filed 09/21/20 Page 3 of 3 Pageid#: 3773




 discovery. My meaning was that summary judgment motions may be supported by

 declarations of experts or other sworn interpretive opinion. The parties may dispute

 that, but I leave resolution of that issue for another day.

       In any event, it is ORDERED as follows:

       1.     Plaintiffs’ Motion for Status Conference, ECF No. 96, is DENIED;

       2.     Defendant’s Motion to Dismiss, ECF No. 52, and Business

 Associations’ Motion to Dismiss, ECF No. 56, are DENIED; and

       3.     The Proposed Schedule set forth in Defendants’ Response, ECF No. 97,

 is ADOPTED by the Court.

                                                  ENTER: September 21, 2020

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                            -3-
